Citation Nr: 1116233	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to October 25, 2007. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court endorsed a December 2008 joint motion for remand, vacated the July 2007 Board decision that denied the claims, and remanded the matter for compliance with the instructions in the joint motion.  

In July 2007, this matter came before the Board on appeal from an October 2004
rating decision of the RO in Winston-Salem, North Carolina, which denied service connection for a heart disorder and continued a 50 percent rating for PTSD, and from a November 2004 rating decision of the RO in Fort Harrison, Montana, which denied entitlement to TDIU.  

During the pendency of this appeal, the evaluation of the Veteran's PTSD was increased to 70 percent in a January 2006 statement of the case (SOC), with an effective date of March 4, 2004, the date of the Veteran's claim for an increased rating.  Because the increased evaluation does not represent a grant of the maximum benefits allowable under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010), the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Also, during the pendency of this appeal, entitlement to TDIU was granted in an April 2008 rating decision with an effective date of October 25, 2007.  Because the issue of entitlement to TDIU had been raised in May 2004, the effective date of TDIU did not represent a grant of the maximum benefits allowable.  Thus, the issue of entitlement to TDIU prior to October 25, 2007 remains on appeal.  See AB, 6 Vet. App. at 38.  

In May 2006, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In February 2009, the Board remanded these claims for further development.  They now return for appellate review.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that time. 

2.  The Veteran's arteriosclerotic coronary artery disease has been associated with exposure to herbicides such as Agent Orange used in the Republic of Vietnam during the Vietnam era. 

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as suicidal ideation, sleep impairment, irritability, exaggerated startle response, intrusive thoughts, hypervigilance, depression, difficulty concentrating, low stress tolerance, and social withdrawal. 

4.  The Veteran is unable to obtain or maintain substantial gainful employment due to his PTSD symptoms. 



CONCLUSIONS OF LAW

1.  The Veteran's heart disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53, 202 (August 31, 2010). 

2.  The criteria for a 100 percent rating for PTSD have been met throughout the course of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code 9411 (2010).

3.  Entitlement to TDIU is moot.  38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for heart disease and entitlement to a total rating for PTSD, to include entitlement to TDIU, have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

II. Service Connection

The Veteran contends that he is entitled to service connection for ischemic heart disease claimed as a result of herbicide exposure during active service in Vietnam.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's service personnel records establish that the Veteran served in Vietnam from 1970 to 1972.  Therefore, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See id. 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R. § 3.309(e).  During the pendency of this claim, effective August 31, 2010, section 3.309(e) was amended to add certain diseases, including ischemic heart disease, to the list of diseases associated with exposure to herbicide agents.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  See 75 Fed. Reg. 53, 202.  Therefore, it is applicable to the present claim which was pending before VA when the rule was published.  The amendment provides, in pertinent part, that ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id. at 53, 216. 

Here, the Board finds that the Veteran has ischemic heart disease as defined under the amendment to section 3.309(e).  In this regard, the Veteran's VA treatment records reflect diagnoses of coronary atherosclerotic heart disease and coronary artery disease.  See, e.g., October 2005 VA treatment record; April 2007 VA treatment record.  Thus, the evidence of record establishes that the Veteran has ischemic heart disease, which is presumed to have been caused by his exposure to an herbicide agent during active duty service in Vietnam.  See 75 Fed. Reg. 53, 202.

The Veteran has also argued that his heart disorder is secondary to PTSD.  Because the Veteran's ischemic heart disease is presumed to have been caused by his exposure to Agent Orange, there is no need for the Board to address whether it was caused or aggravated by PTSD. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for ischemic heart disease is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Increased Rating

The Veteran claims entitlement to a rating in excess of 70 percent for his service-connected PTSD.  For the following reasons, the Board finds a total rating is warranted throughout the course of this appeal. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling as of March 4, 2004, the date of his claim.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id. 

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the DSM-IV.  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A score of 21-30 indicates "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

A May 2003 letter regarding the Veteran's participation in the VA Vocational Rehabilitation and Employment program reflects that the Veteran had successfully maintained employment as a barber for at least sixty days and appeared to have adjusted to employment well.  

A May 2004 VA examination report reflects that the Veteran was unemployed.  He last worked as a barber for a year and a half.  The Veteran stopped working in November of 2003 when he had a heart attack and injured his neck in a fall.  The Veteran had divorced three years earlier after a twenty-eight year marriage.  The Veteran stated that he was socially withdrawn and he had little contact with others.  He reported having suicidal thoughts frequently.  He also reported sleep difficulties due to increased nightmares.  He had worsening depression, low energy, and significant anhedonia in that he was unable to describe activities that he did for pleasure.  The Veteran's PTSD symptoms included nightmares, night sweats, hypervigilance such as checking the parameters of his home nightly, exaggerated startle response, avoidance behavior, and intrusive thoughts of trauma triggered by external stimuli such as helicopters.  On mental status examination, the Veteran's affect was blunted and showed little range of emotion.  His mood was one of significant dysphoria and anxiety.  He was able to track the conversation well, suggesting that his concentration was only slightly limited.  His thinking was logical and goal oriented and there were no indications of a thought disorder.  In summary, the examiner assigned the Veteran's PTSD a GAF score of 45 to 50, indicating that the Veteran's symptoms were serious in nature.  See DSM-IV.  It was noted that if the Veteran's physical problems resolved to the extent that the Veteran could return to work, the Veteran's depression would abate and his PTSD symptoms improve.  In this regard, the examiner observed that the Veteran was able to perform successfully his work as a barber up to the time that his physical problems limited his ability to work.  It was found that the Veteran was intellectually capable and should be able to understand and carry out work-related duties.  

In a November 2004 SSA examination report, the Veteran stated that he had worked very little as a barber due to neck and shoulder problems.  In this regard, he stated that he could not raise his arms above his shoulders which made it difficult to cut hair.  The Veteran reported being socially isolated.  He did not have any friends or associate with anyone.  He reported being "suicidal" two weeks earlier.  A mental status examination was essentially normal in terms of the Veteran's presentation and thought content and process.  The examiner noted that the Veteran had a flat affect, depressed mood, and trouble concentrating.  The examiner diagnosed the Veteran with PTSD and depression and assigned a GAF score of 25, indicating that the Veteran was "considerably influenced by delusions or hallucinations" or had "serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation)" or had "inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)."  See DSM-IV.  The examiner stated that the Veteran's depression was an integral part of his PTSD and that "the very low" GAF score reflected the examiner's opinion that the Veteran "appeared to be in very bad shape."  The examiner noted that the Veteran had reported being suicidal two weeks earlier and "seemed only marginally stabilized" at the time of the examination.  The examiner stated that the Veteran presented a much higher than average risk for eventual suicide.  In conclusion, the examiner found that it was unlikely the Veteran could work "in his current emotional state."  The examiner stated that if the Veteran's depression could be stabilized, he would be capable of carrying on any number of tasks as long as interpersonal contact was minimal and did not involve noisy environments.  

A January 2005 SSA disability determination reflects that the Veteran was found to be disabled and precluded from engaging in substantial gainful activity due to PTSD and depression since March 2004.  

An October 2005 VA examination report again reflects that the Veteran last worked in 2003 as a barber, and that his employment ended due to a heart attack and back problems.  The Veteran stated that he attempted to return to work as a barber after surgery on his neck but found he was physically unable to keep working.  The Veteran stated that he generally did not socialize and generally lived in an isolated manner.  The Veteran reported that his depression had improved.  He related that he did attempt suicide when going through his divorce, which occurred five years earlier, and that there were other times when he had plans to take his own life but did not attempt to follow through on them.  On mental status examination, the Veteran had mild concentration difficulties in that he had some difficulty tracking the conversation.  He was somewhat distractible.  His memory appeared to be intact.  There were no indications of a thought disorder.  The examiner found that the Veteran demonstrated adequate social skills with no unusual behaviors or mannerisms noted.  The Veteran reported symptoms similar to those reported in the May 2004 VA examination.  In summary, the examiner stated that the Veteran's PTSD symptoms were fairly severe and led to marked social limitations.  The examiner noted that the Veteran stopped working due to physical rather than psychological problems.  However, the examiner found that the Veteran's PTSD did impact his ability to work.  In this regard, the examiner noted that the Veteran's concentration was reduced, although the examiner believed the Veteran would be able to understand, remember and carry out simple directions.  The examiner stated that although the Veteran's PTSD made socializing difficult, the Veteran would be able to maintain a brief and superficial contact with others in types of work that require no contact with the general public.  The examiner assigned the Veteran's PTSD a GAF score of 50.
 
The Veteran's testimony at the May 2006 Board hearing reflects symptoms and impairment similar to what the Veteran reported at the above VA examinations.  The Veteran also reported having a short temper.  

A June 2007 SSA examination report reflects symptoms and functional impairment similar to what the Veteran reported at the above VA examinations.  The examiner assigned the Veteran's PTSD a GAF score of 50.  The examiner concluded that the Veteran's PTSD seemed to have improved as compared to three years earlier.  However, the examiner attributed this improvement to "a low stress lifestyle."  The examiner did not feel that the improvement would be sufficient to permit the Veteran to sustain normal work activity given the Veteran's symptoms and social isolation.  

At the November 2007 VA examination, the Veteran reported that since he had stopped working, he engaged in other activities to fill up his time, such as keeping busy with his horses and dog.  A relationship with a girlfriend had recently ended.  He currently had no intimate relationships.  The Veteran reported symptoms similar to those in the previous VA examinations such as nightmares, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's hands were tremulous and sweaty.  A mental status examination was essentially identical to the October 2005 VA examination, with findings of mild concentration problems but no evidence of a thought disorder.  The examiner stated that the Veteran presented well socially and exhibited no unusual behaviors or mannerisms.  In summary, the examiner found that the Veteran had reduced stress tolerance as reflected by a tendency to withdraw under relatively minor stress.  It was likely that there would be times when the Veteran had reduced reliability and productivity due to PTSD signs and symptoms.  The examiner noted that the Veteran's PTSD symptoms would likely increase in severity were he exposed to the stress of full time employment.  The Veteran was found to be able to engage in normal, basic activities of daily living and should be able to live alone and take care of his basic needs.  Judgment, insight, and abstract reasoning did not appear to be impaired.  The Veteran's PTSD was assigned a GAF score of 50.  

The Veteran's VA treatment records reflect ongoing regular outpatient therapy for the Veteran's PTSD.  These records reflect symptoms and functional impairment similar to what has been shown in the VA examination reports.  

In carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD has met the criteria for a 100 percent rating.  See 38 C.F.R. § 4.3.  In this regard, the November 2004 SSA examination report reflects that the Veteran was found incapable of maintaining employment.  Likewise, the June 2007 SSA examination report shows that the Veteran would not be able sustain normal work activity given his PTSD symptoms and social isolation.  The Veteran also has a history of suicide attempts and ongoing suicidal ideation.  In the November 2004 SSA examination report, the SSA examiner found the Veteran's suicidal ideation to be significant.  Moreover, the evidence shows that the Veteran's PTSD is characterized by such symptoms as social isolation and withdrawal, depression, exaggerated startle response, hypervigilance, sleep disturbance, irritability, and difficulty concentrating.  

Based on the foregoing evidence, the Board finds that the Veteran's PTSD symptoms have resulted in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  Although there is also evidence of record showing a more moderate degree of disability, the Board has given the Veteran the benefit of the doubt.  See 38 C.F.R. § 4.3.  In this regard, while the Veteran generally does not have the symptoms explicitly associated with a 100 percent rating under the General Rating Formula, the Board finds that in light of the resulting functional impairment, the Veteran's PTSD symptoms are equivalent in severity.  See Mauerhan, 16 Vet. App. at 443.

Because the Board finds that the criteria for a 100 percent rating have been met throughout the pendency of this claim, the issue of staged ratings is moot.  See Hart, 21 Vet. App. at 509-10. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to this claim.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 100 percent rating for PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

IV. TDIU

The Veteran has also claimed entitlement to TDIU prior to October 25, 2007.  
Because the Veteran had initially raised the issue of entitlement to TDIU in 2004, the October 25, 2007 effective date of TDIU did not represent a grant of the maximum benefits allowable.  However, as discussed above, a total rating has been granted for the Veteran's PTSD throughout the course of the appeal.  The issue of entitlement to TDIU was initially raised at the same time as the Veteran's claim for an increased rating for PTSD in 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With respect to the claim for TDIU, the Board observes that a total disability rating based upon individual unemployability contemplates a schedular rating less than total. 38 C.F.R. § 4.16(a) (2009). Since the Veteran is entitled to a 100 percent rating for his PTSD on a schedular basis from March 2004, the claim for a TDIU is rendered moot. See Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the claim for TDIU is dismissed.



ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to a 100 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to TDIU is moot. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


